DETAILED ACTION
The amendments filed February 13, 2020 have been entered and examined accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6, lines 8-9 recite “a first carriage….a second carriage” which renders the claims indefinite. Independent claim 1, from which this claim depends merely recites “carriages” therefore there is no positive recitation of “a first” or “a second” and claim 6 does not clearly state that these limitations are further defining “carriages” from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson US Patent Application Publication 2018/0119492 hereinafter referred to as Nelson.
	Regarding claims 1 and 7, Nelson discloses a rock drilling rig ((10) see Figures 1-8), comprising a moveable carrier (12), a drilling boom (14), and two rock drilling units (24 and 32) mounted to the boom via individual carriages (20, 21) wherein the carriages are mounted rotationally (via motor (48)) [0055] and longitudinally (60, 62) [0056] moveably relative to the boom.
	Regarding claim 2, Nelson further discloses the moving range (range of actuators (60, 62)) allows the rock drilling units to move independently of each other all of the time (each drilling unit has its own plate, therefore they are independently controlled [0056].
	Regarding claim 3, Nelson further discloses wherein drilling unit (32) comprises a feed means [0053] to drill a hole (via bit (34)) which is capable of the intended use of drilling and delivering reinforcing components. Examiner has provided a reference below in case the claim is amended to more positively recite these structures, though the claim does not require as of yet.
claims 4 and 5, Nelson further discloses wherein the boom comprises a first boom part (40) connected to the moveable carrier (12) of the rock drilling rig (10) and a distal second boom part (44) with a joint (not labeled but clearly seen on Figure 4) connecting the boom parts [0055].
	Regarding claim 6, Nelson discloses the claim elements as cited above and further discloses a frame, a first elongated guide member, and a second (all three of these elements are the three components of the T-shaped support (50) wherein the frame is the potion of the T that connects to motor (48) and the flanges of the T connect to the carriages) elongated guide element which are connected to the carriages (see Figure 3), and at least one actuator ((60 or 62) on carriage (20 or 22)) and at least a second actuator (the other of just cited for the other drilling unit) [0056].
	Regarding claims 8-10, Nelson discloses the claimed method as cited above and not repeated for brevity sake.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Though cited by applicant, Examiner agrees that Saf et al US Patent Application Publication 2010/0294570 teaches a close analogous structure of a boom carrying two rock drilling units. Ricardo US Patent Application Publication 2011/0070035 teaches a reinforcing system used with rock drilling units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672